Citation Nr: 0204519	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-40 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for pelvic 
inflammatory disease and pelvic adhesions, postoperative 
total abdominal hysterectomy, currently evaluated as 30 
percent disabling.  

(The issues of entitlement to increased (compensable) 
evaluations for residuals of an incisional hernia, 
postoperative with revision of scar and residuals of inguinal 
hernia, postoperative with revision of scar, and entitlement 
to an increased evaluation for residuals of a right hip 
injury with iliotibial band subluxation, currently evaluated 
as 10 percent disabling will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986 and from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  During the pendency of the appeal, the 
claims files were transferred to the RO in Muskogee, 
Oklahoma. 

In an August 1995 rating decision, the RO continued a 30 
percent evaluation assigned to the service-connected pelvic 
inflammatory disease and pelvic adhesions, postoperative 
total abdominal hysterectomy with postoperative incisional 
and inguinal hernias.  In a March 1999 rating decision, the 
RO assigned separate noncompensable evaluations to the 
residuals of an incisional hernia, postoperative with 
revision of scar and to residuals of inguinal hernia, 
postoperative with revision of scar.  Therefore, the issues 
have been framed as those listed on the front page of this 
decision. 

The Board is undertaking additional development on the issues 
of entitlement to increased (compensable) evaluations for 
residuals of an incisional hernia, postoperative with 
revision of scar and residuals of inguinal hernia, 
postoperative with revision of scar, and entitlement to an 
increased evaluation for residuals of a right hip injury with 
iliotibial band subluxation, currently evaluated as 10 
percent disabling, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

In a May 2000 rating decision, the RO awarded the veteran a 
temporary total convalescence award from November 11, 1999 to 
January 1, 2000.  In a statement to the RO, dated in December 
2001, it appears that the veteran has requested an extension 
of the temporary total convalescence rating beyond January 1, 
2000.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's abdominal hysterectomy consisted of the 
removal of the uterus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pelvic inflammatory disease and pelvic adhesion postoperative 
total abdominal hysterectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
4.116a, Diagnostic Code 7618 (1994); 38 C.F.R. 4.116, 
Diagnostic Code 7618 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims and 
redefining VA's duties to inform and assist the veteran in 
the course of her request for benefits for an increased 
evaluation for pelvic inflammatory disease and pelvic 
adhesions, postoperative total abdominal hysterectomy.  Such 
legislation is clearly favorable to the veteran and the Board 
finds that she is not prejudiced by its consideration of her 
increased evaluation claim pursuant to this new legislation 
insofar as VA has already met its obligations under this new 
legislation.  Specifically, the veteran has been advised of 
the reasons and bases pertinent to increased evaluation claim 
for her service-connected gynecological disability in a 
November 1995 Statement of the Case and in a March 1999 and 
October 2001 Supplemental Statement of the Cases, has been 
offered the opportunity to submit evidence and has done so.  
In view of the foregoing, the Board finds that a remand for 
consideration of the above and re-adjudication by the RO 
would only serve to further delay resolution of the veteran's 
increased evaluation claim.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

The history of the veteran's service-connected gynecological 
disorder may be briefly described.  Service medical records 
reflect that in February 1990, the veteran was seen for 
dysfunctional uterine bleeding and was thought to have had a 
possible anterior endometrial wall fibroid.  In March 1990, a 
diagnostic hysteroscope followed by a dilation and curettage 
was performed.  In November 1990, it was noted that the 
veteran was being seen for a follow-up for pelvic 
inflammatory disease that she had in October 1990.  In March 
1991, the veteran underwent a laparoscopy because of chronic 
pelvic pain.  A May 1991 emergency care and treatment report 
reflects that the veteran complained of pain at the abdominal 
(pelvic) wound site.  It was noted that she had undergone a 
lysis of adhesions two weeks previously and that she had pain 
at the wound site.  A diagnosis of wound check was entered at 
that time.  A September 1991 examination report reflects that 
the veteran was pregnant at discharge.  After service 
discharge, in March 1993, the veteran underwent a total 
abdominal hysterectomy, lysis of adhesions and excision of a 
vaginal cyst.  Thereafter, in an August 1993 rating decision, 
the RO assigned a 100 percent schedular evaluation to the 
service connected gynecological disability, effective from 
March 17, 1993 to June 17, 1993.  Thereafter, a 30 percent 
evaluation was restored, effective June 17, 1993.  

The severity of the service-connected pelvic inflammatory 
disease and pelvic adhesions postoperative total abdominal 
hysterectomy is determined for VA rating purposes, by 
application of the provisions of Parts 3 and 4 of the Code of 
Federal Regulations, and in particular 38 C.F.R. § 4.119 of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in 38 C.F.R. Part 4, for 
evaluating the degree of impairment resulting from service-
connected gynecological disorders were changed during the 
course of the veteran's appeal.  Compare 38 C.F.R. § 4.116a 
(1994), with 38 C.F.R. § 4.116 (2001).  However, the 
diagnostic code under which the veteran's hysterectomy is 
rated, was not changed.  Compare 38 C.F.R. § 4.116a, 
Diagnostic Code 7618 (1994), with 38 C.F.R. § 4.116, 
Diagnostic Code 7618 (2001).

The SCHEDULE contains three diagnostic codes that are 
applicable in cases that involve hysterectomies.  The 
complete removal of the uterus and both ovaries warrants a 
100 percent disability evaluation for a period of three 
months following the removal.  38 C.F.R. § 4.116, Diagnostic 
Code 7617 (2001).  Thereafter, a 50 percent evaluation is 
assigned.  Id.  The removal of the uterus including corpus 
warrants a 100 percent disability evaluation for a period of 
three months following the removal. 38 C.F.R. § 4.116, 
Diagnostic Code 7618.  Thereafter, a 30 percent disability 
evaluation is assigned.  Id.  The removal of ovaries warrants 
a 100 percent disability evaluation for a period of three 
months following the removal.  38 C.F.R. § 4.116, Diagnostic 
Code 7619 (2001).  Thereafter, a 30 percent disability 
evaluation is assigned for the complete removal of both 
ovaries, and a noncompensable disability evaluation is 
assigned for the removal of one ovary with or without partial 
removal of the other.  

After a review of the evidence of record, the Board concludes 
that the veteran appropriately has been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.116, Diagnostic Code 7618.  
The veteran underwent a total abdominal hysterectomy in 1991, 
which removed the corpus of the uterus, but not the ovaries.  
As the veteran's hysterectomy is medically shown to have 
involved only the removal of the uterus, neither Diagnostic 
Code 7617 or 7619, both of which are predicated upon removal 
of the ovaries, is applicable.  Thus, 38 C.F.R. § 4.116, 
Diagnostic Code 7618, which pertains to removal of the uterus 
with corpus, is applicable.  However, as more than three 
months have passed since the veteran's hysterectomy, which is 
the criteria for a 100 percent schedular evaluation under 
Diagnostic Code 7618, the only higher evaluation assignable 
under that diagnostic code, are not met. 

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001). The United States Court of Appeals for 
Veterans Claims, has recently held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  In the present case, the veteran 
maintains that her gynecological disability interferes with 
her ability to work.  While the veteran was hospitalized in 
November 1999 for urinary incontinence with mild urgency, she 
indicated in a statement to the RO, dated in December 1999, 
that she had returned to work at forty hours a week.  The 
Board finds that there has been no showing by the veteran 
that her disability has resulted in marked interference with 
employment beyond that contemplated in the rating schedule or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation in excess of 30 percent for pelvic inflammatory 
disease and pelvic adhesions post operative total abdominal 
hysterectomy. 


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for pelvic inflammatory disease and pelvic adhesions 
post operative total abdominal hysterectomy is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

